DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 7/14/20.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawamura et al., US20200075267 (hereinafter, Sawamura; relying on filing date of PCT/JP2017/041631 for its filing date).
As to Claim 1:
	Sawamura discloses a heat transfer device (water jacket 40) comprising:
a sealed bag (see water jacket 40 – Fig. 4-6 – the water is sealed within the system of bags and pipe connection as to transport the water within the sealed system.  The sealed system including bag is enclosed the water within it and does not spread to the battery.  The stopper can also be used to sealed the water within the jacket [0057]);
a working fluid enclosed in the bag (see water jacket 40 – Fig. 4-6, [0007]); and
a contact component including a first contact portion and a second contact portion separated from each other via a spacer (o-ring 52 and 53 are the first and second contact that are separated by at least the frame member 65, [0033], Fig. 6) wherein
(first extension piece 421, 422; [0032], Fig. 6), and
the at least one side edge portion contacts the first contact portion and the second contact portion when the bag expands of the working fluid (first extension piece 421, 422; [0032], Fig. 6 – note that the bag is flexible and can be expanded even if it is not due to vaporization of the water but to the flowing/expansion of the water through the water jacket.  Furthermore, vaporization of the water is depended on the applied heat/temperature.  Thus, it is inherent that the water of the water jacket would go through vaporization and the water jacket would have expand from the body of the water jacket throughout the water jacket including the extension piece).
As to Claim 2:
	Sawamura discloses the first contact portion includes a first through hole (o-ring 53, first through hole 431, [0036], Fig. 6),
the second contact portion includes a second through hole (o-ring 52, second through hole 432, [0036], Fig. 6),
the spacer includes a third through hole (frame member 65, [0033], Fig. 6), and
the first contact portion and the second contact portion are fastened with a fastener that includes a shank passed through the first through hole, the second through hole, and the third through hole (in side connection pipe 60a, 60b, inside joint part 61a, 61b, [0009], Fig. 6).
As to Claim 3:
	Sawamura discloses the side edge portion of the bag includes a recess at a location corresponding to the spacer so that the side edge portion is not to be an obstacle to the spacer (Fig. 6 – shows that the extension piece have recess and space including the through hole and space so that the spacer are not an obstacle but it is incorporate into the heat exchange surface 410). 
As to Claim 4:
(fluid recovery section 72 is connected to the downstream side of the fluid passageway 71…, [0043], Fig. 9).
As to Claim 5:
	Sawamura discloses an energy storage module comprising:
	A heat transfer system according to claim 4; and
	An energy storage component contact the bag of the heat transfer device (electricity storage body 21, [0007, Fig. 5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723